Citation Nr: 0018764	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND

The veteran served on active duty from October 1966 to March 
1967 and from August 1970 to June 1994.  This appeal arose 
from a January 1995 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied service connection for a hearing 
loss disability.

The veteran's service medical records include evidence of 
hearing loss.  Nonprogressive high frequency hearing loss of 
the left ear was first diagnosed in September 1980 and 
hearing protection was recommended.  In June 1983 the veteran 
complained of trouble clearing his right ear.  The diagnosis 
was Eustachian tube dysfunction.  The service medical records 
show that Eustachian tube dysfunction was resolved in July 
1983.  Nonprogressive bilateral high frequency hearing loss 
at 6000 hertz was diagnosed in September 1988.  The last 
inservice audio examination was in December 1993.  The 
veteran had a 35-decibel loss in the right ear at 6000 hertz 
and a 75-decibel loss in the left ear at 6000 hertz.  

The VA examined the veteran in September 1994.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 15 5 20 25 LEFT 25 15 15 25 
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 in the left ear.

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The RO denied service connection for a bilateral hearing loss 
disability because the veteran's level of hearing loss did 
not meet the VA criteria for impairment under 38 C.F.R. § 
3.385 (1999).  That is, the veteran's auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
was not 40 decibels (dB) or greater; or the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz were not 26 dB or greater; or speech 
recognition scores using the Maryland CNC Test were greater 
than 94 percent.  

Since it has been over five years since the last VA audio 
examination the Board feels that a more recent audio 
examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a complete ear examination by a VA 
otologist, to include all special tests 
and studies as needed.  All objective 
findings and diagnoses should be 
explained in detail.  The examiner should 
be asked to provide an opinion as to the 
nature and etiology of the hearing loss, 
which is presently manifested.  In 
providing this opinion, the examiner 
should indicate whether it is as least as 
likely as not that the currently 
manifested hearing loss is attributable 
to the veteran's military service and the 
acoustic trauma sustained therein, as 
opposed to some other cause or etiology.  
If the requested opinions and/or findings 
cannot be provided on the basis of sound 
medical judgment, the reasons therefor 
should be expressly stated.  The 
veteran's medical history should be 
reviewed prior to the examination, and to 
that end, the claims folder and a copy of 
this Remand must be provided to the 
examiner prior to the time of the 
examination.  Complete rationales, as 
well as reasons and bases should be 
provided for any opinion given and all 
conclusions reached.

2.  In representing the VA before the 
Court of Appeals for Veterans Claims, the 
General Counsel of the VA has noted that 
the RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the veteran without 
good cause fails to report for 
examination, his original claim for 
service connection will be decided upon 
the evidence then of record and his claim 
for increased disability compensation 
will be denied.  However, the Secretary 
of the VA must show a lack of good cause 
for failing to report.  Further, the VA 
has a duty to fully inform the veteran of 
the consequences of the failure to 
undergo the scheduled examination.  
Reference was made to the Veterans 
Benefits Administration's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, 
paragraph 28.09(b) (3).  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
opinions, it should be returned for 
completion.

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is now warranted.  If the 
decision remains adverse, the RO should 
provide the veteran with a Supplemental 
Statement of the Case, along with an 
adequate period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

